UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7691



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID A. RAIMER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CR-98-152-3; CA-04-706-3)


Submitted:   February 24, 2005             Decided:    March 7, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Raimer, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           David Raimer appeals the district court’s orders denying

his motion filed under 18 U.S.C.A. § 3582(b), (c) (West 2000 &

Supp. 2004), and his motion to reconsider that denial.             We have

reviewed the record and find no reversible error.         Accordingly, we

affirm both orders for the reasons stated by the district court.

See United States v. Raimer, Nos. CR-98-152-3; CA-04-706-3 (S.D.W.

Va. filed July 29, 2004 & entered July 30, 2004; Aug. 24, 2004).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                  - 2 -